Notice of Allowability
	Claims 1-19 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1, 4 and 6-10 are allowable. The restriction requirement of group election and species election, as set forth in the Office action mailed on 10/15/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II and species of water insoluble drug, first additive, second additive and adherent layer is withdrawn.  Claims 2-3, 5 and 11-19, directed to Group II, Method of Treating, and alternative species of first additive and second additive are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Terminal Disclaimer
The terminal disclaimer filed on 08/04/2022 and 08/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 8,244,344, 8,366,662, 8,414,525, 8,404,300, 8,414,910, 9,737,691, 9,757,544, 8,414,526, 9,033,919, 9,289,537, 8,425,459, 9,248,220, 9,694,111, 8,998,846, 9,314,598, 9,180,485, 9,770,576, 9,700,704, 9,737,640, 9,937,159, 10,485,958, 10,881,644, 10,912,931, 8414,909, 9,005,161, 9,757,351, 9,402,935, 8,932,561 and 9,314,552 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zachary Derbyshire on 08/03/2022.

The application has been amended as follows: 
	Claims 11. A method for treating a respiratory system, the method comprising:

inserting into an airway a balloon catheter comprising a coating layer overlying an exterior surface of the balloon of the balloon catheter and an adherent layer between the exterior surface and the coating layer, wherein: 
the adherent layer adheres the coating directly to the exterior surface of the balloon catheter; 
the coating layer comprises a drug, a first additive, and a second additive; 
the drug is chosen from paclitaxel and rapamycin, 
the first additive is chosen from PEG laurate, PEG oleate, PEG stearate, PEG glyceryl laurate, PEG glyceryl oleate, PEG glyceryl stearate, polyglyceryl laurate, polyglyceryl oleate, polyglyceryl myristate, polyglyceryl palmitate, PEG-20 sorbitan monolaurate, PEG-20 sorbitan monopalmitate, PEG-20 sorbitan monostearate, and PEG- 20 sorbitan monooleate, PEG sorbitan stearate, or combinations thereof; and 
the second additive is chosen from sorbitol, glucose, sucrose, lactobionic acid, gluconolactone, meglumine, lactic acid, gentisic acid, or combinations thereof; 
inflating the balloon catheter and releasing the drug to a wall of the airway; 
deflating the balloon; and 
withdrawing the balloon catheter from the airway.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior of US 2004/0204750 and US 2006/0122697 do not render obvious the specific combination of the water insoluble drug in combination with a first and second claimed additives wherein the coating is applied over an adherent layer directly on the balloon of the balloon catheter.  There is no motivation in the art to use the combination of specifically claimed ingredients and apply the coating of an adherent layer which is directly on the surface of a balloon of a balloon catheter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-19 are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        

/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613